Case: 2:11-cv-01016-EAS-MRM Doc #: 2485 Filed: 09/13/19 Page: 1 of 9 PAGEID #: 127441




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


  IN RE: OHIO EXECUTION                   :
  PROTOCOL LITIGATION                     :      Case No. 2:11-cv-1016
                                          :
                                          :      Chief Judge Edmund A. Sargus, Jr.
                                          :
  This document relates to:               :      Magistrate Judge Michael R. Merz
  Plaintiff James Hanna                   :


        STATE ACTOR DEFENDANTS’ MEMORANDUM IN OPPOSITION TO
         HANNA’S MOTION FOR A STAY OF EXECUTION, PRELIMINARY
        INJUNCTION, AND EVIDENTIARY HEARING ON HIS INDIVIDUAL
                     CHARACTERISTICS [ECF NO. 2435]



  I.    Introduction

        Plaintiff James Hanna moves for a preliminary injunction and stay of his

  execution [ECF No. 2435]. Presently before the Court is a like motion filed by Plaintiff

  Cleveland Jackson.    An evidentiary hearing on Jackson’s motion is scheduled to

  convene on September 24, 2019. Hanna argues that at the scheduled hearing he will

  show a substantial likelihood that he will ultimately prove his claim that Defendants’

  use of midazolam to execute him will violate his rights under the Eighth and Fourteenth

  Amendments.       Hanna further moves that the Court grant him leave to conduct

  “expedited discovery as needed” and order an evidentiary hearing on his motion “of

  sufficient duration to accommodate numerous expert and lay witnesses.” [Id. at PageID

  117006-117008].
Case: 2:11-cv-01016-EAS-MRM Doc #: 2485 Filed: 09/13/19 Page: 2 of 9 PAGEID #: 127442




        Defendants respectfully oppose Hanna’s motion because his justifications for a

  hearing are based on claims that do not support relief as a matter of law. First, Hanna

  cannot show that he is sure or very likely to suffer constitutionally prohibited pain. The

  “gist” of the Eighth Amendment challenges at issue now is that Defendants’ use of

  midazolam as the first drug in a “three-drug protocol” is unconstitutional because it

  cannot render a condemned inmate insensate to pain caused by the second and third

  drugs; and that midazolam itself will cause the inmate to suffer acute pulmonary

  edema and resultant pain. [Id. at PageID 117009]. But the Sixth Circuit has repeatedly

  sustained the constitutionality of midazolam’s use, and just this week rejected identical

  constitutional challenges. Second, Hanna as a matter of law cannot meet the so-called

  “second prong” of his Eighth Amendment claim, namely, his burden to show there is a

  feasible and readily implemented alternative method of execution which will reduce the

  substantial risk of constitutionally prohibited pain and which the state lacks a

  legitimate' reason for declining to adopt.       Third, Hanna’s “individual physical

  characteristics” claim on its face is highly unlikely to succeed because Hanna offers no

  scientific or medical evidence to support his claim. His speculation that he might find

  some evidence does not warrant a hearing.

        In sum, Hanna cannot meet the standard for preliminary injunctive relief as a

  matter of law. Accordingly, and for the reasons more fully explained below, the Court

  should deny Hanna’s motion.




                                              2
Case: 2:11-cv-01016-EAS-MRM Doc #: 2485 Filed: 09/13/19 Page: 3 of 9 PAGEID #: 127443




  II.    As a matter of law, Hanna cannot show that he is sure or very likely to suffer
         constitutionally prohibited pain.

         The relevant question here is whether “an inmate who receives a 500-milligram

  dose of midazolam is ‘sure or very likely’ to be conscious enough to experience serious

  pain from” the execution. Fears v. Morgan (In re Ohio Execution Protocol), 860 F.3d 881,

  886 (6th Cir. 2017) (en banc) (quoting Glossip v. Gross, 135 S. Ct. 2726, 2737 (2015)). Every

  appellate court to consider this question—including the Supreme Court of the United

  States and the Sixth Circuit-- has held that the answer is no. See, e.g., Glossip v. Gross,

  supra, 135 S. Ct. at 2731; West v. Parker, 2019 U.S. App. LEXIS 23460, slip opinion at *18

  (rejecting prisoner’s claim that state violated his constitutional rights by compelling him

  to choose between lethal injection and electrocution “[b]ecause we have concluded that

  neither of these methods of execution violate the Constitution") (internal quotation

  marks and ellipsis omitted); Fears v. Morgan (In re Ohio Execution Protocol), 860 F.3d at

  885–90; Price v. Comm’r, Ala. Dep’t of Corr., 920 F.3d 1317, 1329–31 (11th Cir. 2019) (per

  curiam); Miller v. Parker, 910 F.3d 259, 261–62 (6th Cir. 2018); McGehee v. Hutchinson, 854

  F.3d 488, 492 (8th Cir. 2017) (en banc) (per curiam); Williams v. Kelley, 854 F.3d 998, 1001

  (8th Cir. 2017) (per curiam).

         In Bucklew v. Precythe, 139 S. Ct. 1112 (2019), Justice Gorsuch clarified that “what

  unites the punishments the Eighth Amendment was understood to forbid, and

  distinguishes them from those it was understood to allow, is that the former were long

  disused (unusual) forms of punishment that intensified the sentence of death with a

  (cruel) superaddition of terror, pain, or disgrace.” Thus, while hanging could and often



                                               3
Case: 2:11-cv-01016-EAS-MRM Doc #: 2485 Filed: 09/13/19 Page: 4 of 9 PAGEID #: 127444




  did result in significant pain—including the pain of suffocation, which could take

  several minutes—“its use was virtually never questioned,” presumably because

  “hanging wasn’t intended to be painful and the risk of pain involved was considered

  unfortunate but inevitable.” Bucklew, 139 S. Ct. at 1124 (internal quotation marks and

  citations omitted).

         The “gist” of Hanna’s and the remaining Plaintiffs’ Eighth Amendment

  challenges is that Defendants’ use of midazolam as the first drug in a “three-drug

  protocol” is unconstitutional because it cannot render a condemned inmate insensate to

  pain caused by the second and third drugs; and that midazolam itself will cause the

  inmate to suffer acute pulmonary edema and resultant pain. But just two days ago the

  Sixth Circuit rejected these same challenges, essentially foreclosing relief as a matter of

  law:

                 As an initial matter, neither pulmonary edema nor the symptoms
         associated with it qualify as the type of serious pain prohibited by the
         Eighth Amendment. Consider: midazolam may cause Henness to
         suffocate. But the Eighth Amendment only prohibits forms of punishment
         that seek to intensify an inmate's death by "superadd[ing]" feelings of
         "terror, pain, or disgrace." Bucklew v. Precythe, 139 S. Ct. 1112, 1124 (2019)
         (citations and internal quotation marks omitted). Consistent with this
         understanding, the Supreme Court recently reasoned that the fact that an
         inmate sentenced to death by hanging might slowly suffocate to death is
         not constitutionally problematic. Id. Because suffocation does not qualify
         as "severe pain and needless suffering," it follows that Ohio's use of
         midazolam-which could cause pulmonary edema, i.e., suffocation-is not
         constitutionally inappropriate. The district court therefore clearly erred in
         concluding to the contrary.

               Further, the district court erred in finding that Henness met his
         burden of proving that midazolam is incapable of suppressing his
         consciousness enough to prevent him from experiencing—at a



                                               4
Case: 2:11-cv-01016-EAS-MRM Doc #: 2485 Filed: 09/13/19 Page: 5 of 9 PAGEID #: 127445




         constitutionally problematic level—the pain caused by the combination of
         the paralytic agent and potassium chloride…

  In re Ohio Execution Protocol Litig., No. 19-3064, 2019 U.S. App. LEXIS 27365 (6th Cir.

  Sep. 11, 2019).

         In short, as a matter of law, Hanna cannot show that he is sure or very likely to

  suffer constitutionally prohibited superadded pain.

  III.   As a matter of law, Hanna cannot meet the so-called “second prong” of his
         Eighth Amendment claim.

         The “second prong” of the Glossip test requires an inmate to do two things: first,

  to identify an alternative method of execution that is available, feasible, can be readily

  implemented, and that will significantly reduce the substantial risk of severe pain

  associated with the state's existing method; and second, to prove that the state lacks a

  legitimate' reason for declining to switch from its current method of execution" to the

  proposed alternative. In re Ohio Execution Protocol Litig., supra, slip opinion at page 5,

  citing Fears v. Morgan (In re Ohio Execution Protocol, 860 F.3d at 890 (quoting Glossip v.

  Gross, 135 S. Ct. at 2737) and Bucklew v. Precythe, 139 S. Ct. at 1128-30.

         Hanna as a matter of law cannot make these showings. The methods of

  involuntary oral ingestion of drugs which Hanna proposes have never been used to

  carry out a sentence of death. Choosing not to be the first to experiment with a new

  method of execution is a legitimate reason to reject it as a matter of law. “As the Supreme

  Court recently explained, a state may decline to utilize an alternative method of

  execution-even if it is otherwise feasible and capable of being readily implemented-so

  long as the state has a legitimate reason for doing so, and ‘choosing not to be the first


                                                5
Case: 2:11-cv-01016-EAS-MRM Doc #: 2485 Filed: 09/13/19 Page: 6 of 9 PAGEID #: 127446




  [state] to experiment with a new method of execution is a legitimate reason to reject it.’"

  In re Ohio Execution Protocol Litig., supra, slip opinion at page 6, quoting Bucklew, 139 S.

  Ct. at 1128-30 (internal quotation marks omitted). Moreover, as found by the Sixth

  Circuit, the record demonstrates that death by secobarbital is not "feasible" because

  secobarbital can, in some instances, take days to cause death. Id.

         Hanna’s shooting alternatives fare no better because the state has a legitimate

  interest in minimizing the physical violence imposed upon condemned inmates,

  irrespective of the pain that the method of execution may or may not cause; and

  avoiding the mutilation and distortion of the body, which will surely result if he is

  executed by shooting him. See Glass v. Louisiana, 471 U.S. 1080, 1085 (Brennan, J.,

  dissenting) (“Civilized standards … require a minimization of physical violence during

  execution irrespective of the pain that such violence might inflict on the condemned,”

  while “basic notions of human dignity command that the State minimize mutilation"

  and "distortion of the condemned prisoner's body.”) (internal citations and quotation

  marks omitted). Hanna’s failure to satisfy Glossip's first prong necessarily means as a

  matter of law that he cannot demonstrate a likelihood of success on the second prong.

  In re Ohio Execution Protocol Litig., supra, slip opinion at page 5, citing Fears, 860 F.3d at

  890 and Bucklew, 139 S. Ct. at 1128-30.

         In sum, as a matter of law, Hanna cannot meet the so-called “second prong” of

  his Eighth Amendment claim.




                                                6
Case: 2:11-cv-01016-EAS-MRM Doc #: 2485 Filed: 09/13/19 Page: 7 of 9 PAGEID #: 127447




  IV.     Hanna’s “individual physical characteristics” claim on its face is implausible
          and does not merit a hearing.

          Hanna alleges that he has “individual physical characteristics” which will cause

  him to suffer “a paradoxical reaction to midazolam which will amplify the severe pain

  he will be sure or very likely to experience when subjected to Ohio’s lethal injection

  protocol.” [Motion, ECF No. 2435, PageID 117017]. However, the Sixth Circuit has

  found that the use of midazolam does not present the risk of constitutionally prohibited

  pain.

          And, at best, Hanna merely offers the possibility that he will suffer a paradoxical

  reaction to midazolam. While he provides two expert declarations with his motion,

  neither expert renders any opinions as to the probability, or indeed even the possibility,

  that he will suffer a “paradoxical reaction” to the midazolam. Dr. Fradken provides a

  long recitation of the abuse Hanna suffered as a child, but does not even mention the

  theory that Hanna will have difficulty with the execution drugs. For his part, Dr.

  Scharre only opines that brain imaging would give more information about whether

  Hanna suffered brain damage in the past; he likewise does not render any opinions

  with regard to whether midazolam would fail to sedate Hanna during the execution.

          Hanna offers no evidence that a “paradoxical reaction” is sure or very likely to

  occur when he receives midazolam, or that it is sure or likely that he will thereby suffer

  the “superadded pain” prohibited by the Eighth Amendment.              In short, Hanna’s

  “individual physical characteristics” claim on its face is implausible and does not merit

  a hearing.



                                               7
Case: 2:11-cv-01016-EAS-MRM Doc #: 2485 Filed: 09/13/19 Page: 8 of 9 PAGEID #: 127448




  V.    Conclusion

        For all the foregoing reasons, Hanna cannot meet the standard for preliminary

  injunctive relief as a matter of law and the Defendants request that this Court deny his

  motion.



                                          Respectfully submitted,

                                          s/ Charles L. Wille
                                          CHARLES L. WILLE (0056444)*
                                                 *Lead Trial Attorney
                                          CHARLES A. SCHNEIDER (0005821)
                                          THOMAS E. MADDEN (0077069)
                                          Assistant Attorneys General
                                          Criminal Justice Section, Capital Crimes Unit
                                          150 East Gay Street, 16th Floor
                                          Columbus, Ohio 43215
                                          T: (614) 728-7055; F: (614) 728-9327
                                          Charles.Wille@ohioattorneygeneral.gov
                                          Charles.Schneider@ohioattorneygeneral.gov
                                          Thomas.Madden@ohioattorneygeneral.gov



                                          BRIAN M. KNEAFSEY, JR. (0061441)
                                          ANNE BERRY STRAIT (0012256)
                                          Assistant Attorneys General
                                          Ohio Attorney General Court of Claims
                                          150 East Gay Street, 18th Floor
                                          Columbus, OH 43215
                                          Brian.Kneafsey@OhioAttorneyGeneral.gov
                                          Anne.Strait@OhioAttorneyGeneral.gov




                                             8
Case: 2:11-cv-01016-EAS-MRM Doc #: 2485 Filed: 09/13/19 Page: 9 of 9 PAGEID #: 127449




                                            KATHERINE E. MULLIN (0084122)
                                            CHRISTOPHER D. SCHROEDER (0089855)
                                            Special Assistant Attorneys General
                                            Cuyahoga County Prosecutor’s Office
                                            1200 Ontario Street, 8th Floor
                                            Cleveland, OH 44113
                                            kemullin@prosecutor.cuyahogacounty.us
                                            cschroeder@prosecutor.cuyahogacounty.us

                                            COUNSEL FOR DEFENDANTS



                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the foregoing

  State Actor Defendants’ Memorandum in Opposition to Hanna’s Motion for a Stay of

  Execution, Preliminary Injunction, and Evidentiary Hearing on his Individual Characteristics

  was filed electronically this 13th day of September, 2019. Notice of this filing will be

  sent to all parties by operation of the Court’s electronic filing system. Parties may

  access this filing through the Court’s system.


                                            s/ Charles L. Wille
                                            CHARLES L. WILLE (0056444)
                                            Assistant Attorney General




                                               9
